[ING LETTERHEAD] February 19, 2010 Ellen J. Sazzman Senior Counsel Office of Insurance Products United States Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549-4644 Re: Separate Account NY-B of ReliaStar Life Insurance Company of New York ING Empire Traditions Variable Anuity File Nos. 333-85618 and 811-07935 Dear Ms. Sazzman: We are making this filing, Post-Effective Amendment No. 37 to the Registration Statement on Form N- 4 for ReliaStar Life Insurance Company of New York and its Separate Account NY-B, which concerns the above-referenced offering of securities. The purpose of this filing is to disclose our decision to discontinue offering the contracts for sale to new purchasers, effective March 15, 2010. As a result, we will also discontinue offering the optional riders and endorsements currently available for purchase with the contract for an additional charge, including certain riders that we had, as company practice, also allowed existing customers to elect on a limited basis, subject to certain conditions and eligibility requirements. We have already notified our existing customers who will be affected by this change in company practice. We filed a supplement to the prospectus containing this information on February 8, 2010. Although we do not believe that this change constitutes a material change to the registration statement, we are filing this post-effective amendment pursuant to Rule 485(a) under the Securities Act of 1933 out of an abundance of caution. We respectfully request selective review. The registrant hereby acknowledges that: The registrant is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing; and The registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Ellen J. Sazzman Senior Counsel February 19 , 2010 Page 2 Please call me, at (610) 425-3447, with your questions or comments or e-mail me: nicholas.morinigo@us.ing.com. Respectfully, /s/ Nicholas Morinigo Nicholas Morinigo Counsel ReliaStar Life Insurance Company of New York 1475 Dunwoody Drive, West Chester, PA 19380 Tel: (610) 425-3447 Fax: (610) 425-3520
